 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     EDWARD ROYCE STOLZ, II,                          No. 2:18-cv-1923-KJM-KJN
11
                        Plaintiff,                    ORDER
12
            v.                                        (ECF Nos. 105, 126)
13
     TRAVELERS COMMERCIAL
14   INSURANCE COMPANY, et al.

15                      Defendants.

16          In this case, the Court previously ordered Plaintiff to produce certain documents and
17   respond to certain interrogatories by October 4, 2019. (See ECF No. 121.) However, on
18   September 27, counsel for Plaintiff filed a motion to withdraw as attorney and set the matter for a
19   hearing before District Judge Mueller on November 1, 2019. (ECF No. 122.) In light of this
20   pending motion, the undersigned recognizes the difficult position the parties are in regarding the
21   Court’s order regarding discovery. Thus, the Court orders the following:
22      1. Plaintiff Stolz is still required to pay the monetary sanctions as previously ordered. (See
23          ECF No. 121, ordering Stolz to pay Travelers Counsel $1,225 in attorney fees).
24      2. All other discovery in this matter is stayed until the motion to withdraw has been resolved.
25      3. Once the district court has ruled on the withdrawal motion, the undersigned will set a
26          status conference to discuss resuming discovery.
27   Dated: October 3, 2019
28
